Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 11/17/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (“Facile synthesis of β-NaGdF4:Yb/Er@CaF2 nanoparticles with enhanced upconversion fluorescence and stability via a sequential growth process.” CrystEngComm., vol. 17, pgs. 5900-5905, published 07/06/2015).
Ding et al. teach upconversion fluorescent nanostructures with controlled sizes and morphologies by fabricating β-NaGdF4:Yb,Er nanocrystals coated with an ultrathin layer of CaF2 with enhanced upconversion fluorescence and stability and the β-NaGdF4:Yb,Er@CaF2 nanoparticles were investigated (see abstract). Ding et al. further teach in the abstract core-shell nanoparticles show enhanced upconversion fluorescence and β-NaGdF4:Yb,Er@CaF2 nanoparticles show enhanced chemical stability after surface functionalization. Ding et al. teach that hexagonal phase of NaGdF4 (see page 5902, left col.). Ding et al. teach in Fig. 1 CaF2 shells on β-NaGdF4:Yb,Er core nanoparticles, resulting in uniform and monodispersed β-NaGdF4:Yb,Er@CaF2 core/shell nanoparticles (see Fig. 1 caption). Fig. 1 teach the nanoparticles have a round shape morphology. It is noted that shape is similar to Fig. 4 of the instant specification. In addition, Ding et al. teach Yb3+ and Er3+ co-doped NaGdF4 and lanthanide-doped CaF2 (see page 5901, left col., paras. 1-2), which would read the nanoparticles comprises a core layer doped with a rare earth element and a shell layer doped with a heterogeneous dopant. Ding et al. further teach sodium hydroxide (OH), ammonium fluoride (NH4F), calcium oxide (CaO) (see 5901, right col., section 2.1).
The limitation of “used on-site immunoassay diagnostic kits” is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed nanoparticles and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art’s structure is capable of performing the intended use, then it meets the claimed limitations. Ding et al. teach hydrophobic β-NaGdF4:Yb/Er@CaF2 nanoparticles could be converted into hydrophilic ones using a polyacrylic acid (see page 5901, right col., section 2.4). Therefore Ding’s nanoparticles are capable of performing the intended use. 

MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to claim 3, Ding et al. teach lanthanide-doped CaF2 (see page 5901, left col., paras. 1-2). It is noted that “is controlled by adjusting a kind or concentration of the heterogeneous dopant” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed nanoparticles and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art’s structure is capable of performing the intended use, then it meets the claimed limitations.
	With regard to claim 4, Ding et al. teach Yb3+ and Er3+ co-doped NaGdF4 (see page 5901, left col., paras. 1-2).
	With regard to claim 7, Ding et al. teach excited using a 980 nm laser and fluorescence peaks are located at 540 nm (see page 5903, left col., para. 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (“Facile synthesis of β-NaGdF4:Yb/Er@CaF2 nanoparticles with enhanced upconversion fluorescence and stability via a sequential growth process.” CrystEngComm., vol. 17, pgs. 5900-5905, published s applied to claim 1 above, and further in view of Chen et al. (ACS Nano, vol. 6, no. 9, pgs. 8280-8287, published 08/28/2012, IDS submitted 04/12/2019, of record).
Ding et al. have been discussed above and further teach excited using a 980 nm laser (see page 5903, left col., para. 2). Ding et al. teach NaYF4:Yb/Tm@NaYF4:Yb/Er (see page 5900, right col., para. 1). 
Ding et al. do not teach emit infrared light having a wavelength of 750 to 850 nm.
Chen et al. teach biocompatible core/shell (α-NaYbF4:Tm3+)/CaF2 nanoparticles that exhibit highly efficient NIRin—NIRout (infrared) upconversion (UC) for high contrast and deep bioimaging (see abstract). Chen et al. teach infrared light excited at 975 nm and 800 emission wavelength (see abstract figure; Figure 2 and caption). Chen et al. teach excitation at 980 nm and the PL peak at 800 nm are both within the NIR optical transmission window of biological tissue (see page 8281, right col., para. 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Er3+ ion of Ding et al. with Tm3+ of Chen et al. because Chen et al. teach excitation at 980 nm and the PL peak at 800 nm are both within the NIR optical transmission window of biological tissue. The ordinary person would have a reasonable expectation of success in substituting Er3+ ion with Tm3+ ion because both reference teach the use of 3+ ion for doping into nanoparticles. 
Response to Arguments
Applicant’s arguments filed 06/21/2021 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Ding et al. is the closest prior art of record. Ding et al. teach upconversion fluorescent nanostructures with controlled sizes and morphologies β-NaGdF4:Yb,Er@CaF2 nanoparticles were investigated (see abstract). Ding et al. teach lanthanide-doped CaF2 shell. However the reference fails to teach or reasonably suggest the heterogeneous dopant includes Ca, Si, Ni, or Ti and wherein the rare earth element includes 50 mol % of Y, 48 mol % of Yb and 2 mol % of Tm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635